Name: Commission Regulation (EEC) No 469/90 of 23 February 1990 concerning certain applications for STM licences for milk and milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 48 /34 Official Journal of the European Communities 24. 2. 90 COMMISSION REGULATION (EEC) No 469/90 of 23 February 1990 concerning certain applications for STM licences for milk and milk products lodging STM licences from 26 February 1990 as a defini ­ tive measure as mentioned in Article 85 (3) of the Act of Accession in order to prevent any disturbance on the Spanish market ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 85 (3) thereof, Having regard to Council Regulation (EEC) No 569/86 of 25 February 1986 laying down general rules for the appli ­ cation of the supplementary mechanism applicable to trade ('), as last amended by Regulation (EEC) No 3296/88 (2), and in particular Article 7 (1 ) thereof, Whereas Commission Regulation (EEC) No 606/86 (3), as last amended by Regulation (EEC) No 280/90 (4), fixes the indicative ceiling for imports into Spain of certain milk products for 1 990 ; Whereas applications for STM licences lodged in the first weeks of February 1990 for butter and cheese are for quantities far higher than the indicative ceilings for the whole of 1990 ; Whereas by an emergency procedure by Regulation (EEC) No 356/90 (J), the Commission accordingly adopted the appropriate interim protective measures ; whereas provi ­ sion should be made once more for the possibility of HAS ADOPTED THIS REGULATION : Article 1 No award shall be made in respect of applications for STM licences for milk products covered by CN codes 0405 and ex 0406 referred to in Regulation (EEC) No 606/86 lodged between 6 and 25 February 1990. New applications may be lodged from 26 February 1990 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 February 1 990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 55, 1 . 3 . 1986, p. 106. 0 OJ No L 293, 27. 10 . 1988, p. 7 . 0 OJ No L 58, 1 . 3 . 1986, p. 28 . (&lt;) OJ No L 30, 1 . 2. 1990, p. 63 . ¥) OJ No L 38, 10 . 2. 1990, p. 38.